Index Methodology Guide ISE Mobile PaymentsTMIndex Issue 1.0 Issue date: June 30, 2015 Produced by: International Securities Exchange, LLC 60 Broad Street, New York NY 10004 www.ise.com The information contained in this document is current as of the publication date, and is subject to change without notice. The ISE will not accept responsibility for damages, direct or indirect, caused by any error or omission in this document. The ISE globe logo and International Securities Exchange® are trademarks of the International Securities Exchange, LLC.ISE Mobile PaymentsTM Index is a trademark of the International Securities Exchange, LLC © 2010 International Securities Exchange, LLC. All Rights Reserved. ISE Mobile PaymentsTM Index 2 July 10, 2015 International Securities Exchange Table of Contents Chapter 1. Introduction 4 Chapter 2. Index Description 5 Chapter 3. Index Construction 6 Base Date and Value 6 Component Eligibility Requirements 6 Dividend Treatment 7 Index Equations 7 Initial Component Selection 8 Component Weighting Optimization 9 Chapter 4. Index Maintenance and Governance 12 Divisor Changes 12 Details of Share Changes 12 Scheduled component changes and review 13 Interim component changes 13 Unscheduled component weight adjustments 14 Chapter 5. Index Calculation and Dissemination 15 Price Calculation 15 Calculation Frequency and Dissemination 15 Input Data 15 Data Correction 15 Appendices 16 Appendix A. ISE Mobile PaymentsTM Index Components 17 Appendix B. Document Change History 18 ISE Mobile PaymentsTM Index 3 International Securities Exchange July 10, 2015 Chapter 1. Introduction This document summarizes the methodology and rules used to construct, calculate, and maintain the ISE Mobile PaymentsTM Index. The ISE Mobile PaymentsTM Index provides a benchmark for investors interested in tracking the mobile and electronic payments industry. It is commonly held that consumer spending accounts for approximately two thirds of U.S. Gross Domestic Product (GDP) which in real terms equates to roughly 11.5 trillion dollars. It is estimated by the Electronic Transaction Association that 70% of these transaction are conducted electronically. While the basic infrastructure that facilitates electronic payments (e-payments) has been in place for decades it has evolved to facilitate the demands of a now global industry with technologies such as EMV chip cards. Per the Electronic Transaction Association and the Strawhecker Group the e-payments ecosystem can be broken down into the following categories: i) Card Brands (VISA, American Express, Mastercard, Discover, etc.) ii) Consumer Card Issuing Banks (Bank of America, Chase, US Bank, etc.) iii) Card Transaction Processors (First Data, TSYS, Globalpayments, etc.) iv) Merchant Sponsor Banks (Wells Fargo, Citibank, etc.) v) Merchant Acquirers (vantiv, Elavon, Heartland Payment Systems,etc.) vi) Hardware & Software Providers (VeriPhone, Casio, Epson, etc.) The advent of non-bank based payment systems such as PayPal, Square and others has ushered in new areas of growth in the e-payments industry. Additionally, mobile based payments services (m-payments) have begun to emerge as a clear alternative to traditional e-payment solutions. According to the 2014 World Payments Report issued by CapGemini and the Royal Bank of Scotland, “M-payments transactions are expected to grow by 60.8% annually through 2015.” Over that same period, they expect the growth rate of traditional e-payments to post gains of just under 16%. The companies that comprise the e-payments and m-payments industries coupled with emerging non-bank payment platforms represent a growing segment of the global economy. The Boston Consulting Group (BCG) and SWIFT note in their report titled “Global Payments 2014 – Capturing the Next Level of Value” that growth rates of e-and m-payment solutions are expected to grow faster in developing countries as those countries continue to develop the necessary supporting infrastructure and as they continue to expand their economies. They further note that legislation and regulation in countries such as Turkey, the United Arab Emirates, Mexico and India take steps to mandate the use of non-cash payment platforms, the adoption of Immediate Payment Service capabilities and encouraging non-bank entities to participate in the local payments network. ISE Mobile PaymentsTM Index 4 July 10, 2015 International Securities Exchange Chapter 2. Index Description The ISE Mobile PaymentsTM Index has been created to provide investors with a product allowing them to quickly take advantage of both event-driven news and long term trends of the mobile and electronic payments industry. The Index uses a modified linear weighted methodology. The resulting distribution allows all components to be adequately represented in the index.Index components are reviewed semi-annually for eligibility, and the weights are re-set accordingly. Funds may not apply, and may not be nominated, for inclusion in the Index.Companies are added or removed by the ISE based on the methodology described herein.Whenever possible, ISE will publicly announce changes to the index on its website at least five trading days in advance of the actual change. The Index is calculated and maintained by Solactive AG based on a methodology developed by the International Securities Exchange. The ISE Mobile PaymentsTM Index is calculated on a price and total return basis.The price and total return Indexes are calculated in real-time and disseminated via an exchange feed and/or market data vendors every day the U.S. equity markets are open. Both sets of end of day values are freely available on ISE’s website, www.ise.com and/or through market data vendors. ISE Mobile PaymentsTM Index 5 July 10, 2015 International Securities Exchange Chapter 3. Index Construction This chapter outlines and defines the key steps in constructing and calculating the index, including: eligibility requirements, formulas, initial component selection, and special adjustments. Base Date and Value The ISE Mobile Payments IndexTM has the following base dates and values: Index Base date Base value ISE Mobile PaymentsTM Index December 31, 2009 Component Eligibility Requirements All of the following requirements must be met in order for a company to be eligible for inclusion: 1. The component security must be issued by: i. a company that provides services as a credit card network, ii. a company that provides payment industry infrastructure and software services, iii. a company that provides payment processing services or, iv. a company that is a payments solutions provider. 2. The component security must not be listed on an exchange in a country which employs restrictions on foreign capital investment such that those restrictions render the component effectively non-investible, as determined by the ISE. 3. Must be an operating company and not a closed-end fund, exchange-traded fund (ETF), holding company, investment vehicle, or royalty trust (REIT). The following market capitalization and weighting concentration requirements must also be satisfied: 1. Each component security has a market capitalization of at least $100 million. 2. No single component stock represents more than 24% of the weight of the index, and the cumulative weight of all components with an individual weight of 5% or greater do not in the aggregate account for more than 50% of the weight of the index.This particular requirement will be satisfied at the conclusion of each the indexes semi-annual rebalance periods. The ISE will, in most cases, use the quantitative ranking and screening system described herein.However, subjective screening based on fundamental analysis or other factors may be used, if in the opinion of the ISE certain components should be included or excluded from the index. ISE Mobile PaymentsTM Index 6 July 10, 2015 International Securities Exchange Dividend Treatment The price indexes do not take normal dividend payments into account.Dividends are accounted for by reinvesting them on a daily basis.ISE Mobile PaymentsTM Index uses the ex-dividend date to determine the total daily dividends for each day.Special dividends require an index divisor adjustment (as described in Chapter 4) to prevent such distributions from distorting the price index. Index Equations The price and total return indexes are calculated using a Laspeyres approach utilizing the following basic equations: Which can be represented by the following equation: where: I(t) Index value at time (t) D(t) Divisor at time (t) n Number of index components at time (t) Pi(t) Price of stock (i) at time (t) Si(t) Number of index shares of index component (i) at time (t) Fi(t) Foreign exchange rate to convert the price of index component (i) at time (t) into the index currency The initial index divisor is determined using the following equation: where: I(o) Base index value at base date Do Initial divisor at base date ISE Mobile PaymentsTM Index 7 July 10, 2015 International Securities Exchange n Number of stocks in the index Pi(o) Closing price of stock (i) at base date Si(o) Number of shares of index component (i) at base date Fi(t) Foreign exchange rate to convert the price of index component (i) at time (t) into the index currency In the price return index changes to the index composition require divisor adjustments in order to retain index continuity before and after specific events (as outlined in Chapter 4 – Index Maintenance). In the total return index changes to the index composition and accounting for the reinvestment of regular dividends require divisor adjustments in order to retain index continuity before and after specific events (as outlined in Chapter 4 – Index Maintenance). Divisor changes are made according to the following formula: where: D(t+1) Divisor after changes are made to the index Pi(t+1) Price of index component (i) after index changes Si(t+1) Number of shares of index component (i) after index changes Fi(t+1) Foreign exchange rate to convert the price of index component (i) at time (t) into the index currency after index changes D(t) Divisor before changes are made to the index Pi(t) Price of index component (i) prior to index changes Si(t) Number of shares of index component (i) prior to index changes Fi(t) Foreign exchange rate to convert the price of index component (i) at time (t) into the index currency prior to index changes Initial Component Selection The following steps are taken to select the initial components for the ISE Mobile PaymentsTM Index: 1. Establish universe of companies in the mobile payments industry. 2. Remove funds that do not meet the Component Eligibility Requirements of Chapter 3.2. 3. Rank all components by market capitalization. 4. Sort all components (descending) on overall rank. ISE Mobile PaymentsTM Index 8 July 10, 2015 International Securities Exchange 5. Adjust each component’s weighting to a multiple of the weighting of the smallest component using the following equation: where: Wi Weight of each component CRi Component rank n Number of components Component Weighting Optimization Once initial component weights are established those weights are then optimized to account for component securities exhibiting traits of limited liquidity and/or low levels of market capitalization. Components are optimized for liquidity first and then optimized for market capitalization. The mechanism by which these adjustments are made is the same for both and can be described as follows: 1. Set liquidity optimization criteria: a. Calculate three month average daily value (ADV) traded for each component based on daily closing price and number of shares traded b. Set theoretical index tracking product one-time investment threshold. c. Set percentage of three month ADV traded threshold. 2. Set market capitalization optimization criteria: a. Set market capitalization based on total outstanding shares issued b. Set theoretical index tracking assets under management. c. Set percentage market capitalization held threshold. 3. Determine component weighting limits given the respective criteria using the following equations: ISE Mobile PaymentsTM Index 9 July 10, 2015 International Securities Exchange where: Wi Weight of each component ADV%i Percentage of three month average daily value traded for component i ADV$i Three month average daily dollar value traded for component i INV$ Theoretical index tracking product one-time investment threshold where: Wi Weight of each component MKT%i Percentage of market capitalization held of component i MKT$i Current market capitalization of component i AUM$ Theoretical index tracking product assets under management 4. If calculated values are less than the percentage thresholds then the weight of component i does not need to be adjusted. 5. If calculated values are greater than the percentage thresholds then assign new component i weight equal to each percentage threshold using the following steps: a. For liquidity optimization calculate component weight based on the theoretical investment threshold and three month average daily value traded threshold using the follow equation: where: W’i Modified weight of component i ADV$i Three month average daily dollar value traded for component i ADV’%i Percentage ADV threshold INV$ Theoretical index tracking product one-time investment threshold b. For market capitalization optimization calculate component weight based on theoretical index tracking product assets under management and percentage market capitalization held threshold using the following equation: ISE Mobile PaymentsTM Index 10 July 10, 2015 International Securities Exchange where: W’I Modified weight of component i MKT$i Current market capitalization of component i MKT’%i Current market capitalization held threshold AUM$ Theoretical index tracking product assets under management 6. For both approaches take the aggregate difference between the initial and adjusted weights of those components that fail respective threshold test and distribute evenly among components passing respective threshold test using the following equations: where: Wi Initial weight of component i failing respective threshold test W’i Modified weight of component i failing respective threshold test Wadj Adjustment for weight of component i passing respective threshold test n’ Number of components failing respective threshold test a. Adjust weight of components passing respective threshold test using the following equation: where: Wi Initial weight of component i passing respective threshold test W’’i Modified weight of component i passing respective threshold test Wadj Adjustment for weight of component i passing threshold test 7. Repeat steps 5 and 6 until all components pass liquidity and market capitalization threshold tests Note that the index does not have a fixed number of components and attempts to include every component that meets the eligibility requirements contained herein. The index component list is provided in Appendix A. ISE Mobile PaymentsTM Index 11 July 10, 2015 International Securities Exchange Chapter 4. Index Maintenance and Governance This chapter describes the circumstances that require index changes, as well as the details on performing those changes. Divisor Changes Changes to the Index composition due to corporate actions or component eligibility changes will require Index Divisor adjustments, as follows: Component change Adjustment Spinoff* Subtract the following from the price of the parent company: Adjust the assigned shares such that component’s weighting is not changed as a result of the spinoff. Special Cash Dividend Subtract special dividend from share price Rights Offering Subtract the following from the price of the parent company: Adjust the assigned shares such that component’s weighting is not changed as a result of the rights offering. Divisor changes are usually made on the date the corporate action becomes effective.For example, ISE Mobile Payments IndexTM uses the ex-dividend date rather than the payment date to determine when making divisor adjustments. *Special note on Spin-offs: If a company being spun off is only trading on a “when-issued” basis, the “when-issued” price will be used to adjust the parent company’s closing price. Details of Share Changes Stock splits and reverse splits do not require Index Divisor adjustments because the corresponding change to the stock price equally offsets the number of assigned shares, therefore not affecting the component’s influence in the index. ISE Mobile PaymentsTM Index 12 July 10, 2015 International Securities Exchange Scheduled component changes and review The ISE Mobile PaymentsTM Index has a quarterly review in March, June, September and December of each year conducted by the index provider.Component changes are made after the close on the third Friday of March, June, September and December, and become effective at the opening on the next trading day. Changes are announced on ISE’s publicly available website at least five trading days prior to the effective date. 1. Develop pool of all eligible funds using the requirements of Chapter 3.2. 2. Select and rank final components using the procedure outlined in Chapter 3.5. 3. Adjust the assigned shares of the component stocks to achieve the weighting distribution outlined in Chapter 3.5 and Chapter 3.6. Interim component changes Component changes may occur between review periods if a specific corporate event makes an existing component ineligible. The following events may require a component’s replacement: Event Action Merger or acquisition If a merger or acquisition results in one component absorbing another, the resulting company will remain a component and the absorbed company will be replaced.If a non-component company absorbs a component company, the original component will be removed and replaced. Spin-off If a component splits or spins off a portion of its business to form one or more new funds, the resulting fund with the highest market value will remain a component as long as it meets the eligibility requirements.The remaining fund will be evaluated for eligibility and possible addition to the index. Fund Closure A component will be removed and replaced immediately after filing of closure.Exceptions are made on a case-by-case basis. Delisting A component will be removed and replaced immediately after being delisted from its primary market. The procedures involved in making final determinations of action include the following: 1. Calculation agent informs index provider of impending event / corporate action and requests direction with regards to potential changes to the index 2. Index provider reviews the upcoming event / corporate action, makes a determination and informs calculation agent on course of action Whenever possible, interim component changes are announced on ISE’s publicly available website five trading days prior to component changes becoming effective. ISE Mobile PaymentsTM Index 13 July 10, 2015 International Securities Exchange Unscheduled component weight adjustments Unscheduled component weight adjustments may occur between review periods if any component accounts for more than 24% of the index weight.The market capitalization of any component representing more than 24% of the index weight will be adjusted such that its new weight is no more than 20%.Even though the weighting limit is 30% for a single component, all components accounting for over 24% of the index market value are adjusted to 20% to avoid future unscheduled rebalancing events. In situations not addressed by the index methodology guide, the index provider, per section 3.2, may make adjustments to the index in order to maintain fair and orderly markets in derivative products based on the index ensuring that the integrity and intent of the index is maintained. Once a determination of course of action has been made, it is communicated to the calculation agent for implementation. Whenever possible, unscheduled component weight adjustments are announced on ISE’s publicly available website five trading days prior to the adjustments becoming effective. ISE Mobile PaymentsTM Index 14 July 10, 2015
